Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, SECRETARY OF LABOR, UNITED
STATES DEPARTMENT OF LABOR,
Plaintiff, Civil No. 5:18-cv-01194

V.

EAST PENN MANUFACTURING CO.,

)
)
)
)
)
)
)
)
Defendant.

 

DECLARATION OF P|

Under 28 U.S.C. § 1746, | I, declare:

l. I have worked at East Penn Manufacturing Company (“East Penn’) for the last
EE 9<2:3 sorting in
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 2 of 9
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 3 of 9
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 4 of 9
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 5 of 9

In
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 6 of 9
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 7 of 9

Interview by an East Penn Attorney
43. Around March or April 2019, I was working on the floor when I saw Dan, who is
one of the co-owners of East Penn, walking around the floor talking to people. It was probably
mid- to late-morning.
44. I believe Dan is one of the co-owners of East Penn because he is one of the sons

of the original owners.

45, I saw Dan talking to one of the other maintenance guys, Fred Stein.

46. After Dan finished talking to Fred Stein, Dan came over to me.

47. Dan asked me if I would talk to one of East Penn’s lawyers about my daily
routines.

48. I agreed to talk to East Penn’s lawyer.

49. After that, Dan walked away to talk to other people in the area and I went back to

work.

~~
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 8 of 9

50. Later that day, I think it was after lunch, Dan put out an announcement over the
public announcement system for me to use a floor phone to call him at some extension.

Sl, When I called the number, Dan answered the phone and told me to come up to
one of the supervisor’s offices.

52. IL walked up to the office, which I think was the plant manager’s office, and the
door was open, so I walked right in.

53. | When | got into the office, Dan and a lawyer were sitting down. The lawyer
introduced himself, but I do not remember his name. The lawyer did not give me his business
card.

54. The lawyer started asking me questions about my daily routine. I do not
remember all of the questions, but they were focused on when I clocked in, when I clocked out,
and how long it took me to put on my uniform, shower, and get changed at the end of the day.

55. While the lawyer asked me questions, I saw Dan taking notes on a computer.

56. | I remember at one point feeling like the lawyer wanted me to change the time I
said J clocked in. J think I told the lawyer that I usually clock in at 5:46 am, but the lawyer kept
suggesting that I actually clocked in at 5:47 am. I remembered that interaction because I thought
it was odd that East Penn cared since they never paid me for the time anyway. They didn’t really
focus on the time I punched out though, just the time I punched in.

57. | I donot remember if I signed anything at the end of the interview, which took
about ten (10) or fifteen (15) minutes. I know that I did not get a copy if I did sign anything.

58. By the end of the day, I think I remember hearing from my coworkers that about

thirty people that day went to talk with the East Penn’s lawyers.
Case 5:18-cv-01194-GEKP Document 203-2 Filed 04/08/20 Page 9 of 9

I declare under penalty of perjury that the foregoing is true and correct.

Executed on /- /cG . 2020

 
